                                                             MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 631-759-4054
smoser@moseremploymentlaw.com


                                                      April 12, 2021

VIA ECF

Hon. A. Kathleen Tomlinson, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:    Castillo v. Perfume Worldwide, Inc., 17-cv-02972

Dear Judge Tomlinson:

        I represent the Plaintiffs in the above referenced matter. On June 17, 2019 the Plaintiffs
submitted a motion to enforce the terms of a class and collective settlement (See ECF Nos. 296
and 297). Recently the Plaintiffs have entered into settlement negotiations in an attempt to
resolve the issues raised in the motion. Plaintiffs respectfully request that the Court not rule on
Plaintiffs’ motion prior to April 30, 2021 so that we may attempt to reach a settlement.

                                                      Respectfully submitted,




                                                      Steven J. Moser




                          5 east main street, Huntington, NY 11743
                              www.moseremploymentlaw.com
